NUMBER 13-18-00275-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


LAW OFFICE OF THOMAS J. HENRY,                                                  Appellant,

                                             v.

PRISCILLA ANN GARCIA,                                                            Appellee.


                On appeal from the County Court at Law No. 3
                         of Nueces County, Texas.



                                         ORDER
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

       The District Clerk is ORDERED to forward Defendant’s Exhibit 3, admitted by the

trial court “under seal,” to the Clerk of this Court within three business days of the date of

this order.
      IT IS SO ORDERED.
                                PER CURIAM


Delivered and filed the
4th day of January, 2019.




                            2